Citation Nr: 1521565	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-31 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1971 to November 1971.  His DD Form 214 shows that he served in "ARMY NGUS UNASG."  The Veteran had subsequent service in the Air National Guard and Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The RO adjudicated five service connection issues, granting one and denying four.  Of the four denied issues, the Veteran appealed three.  The RO subsequently granted service connection for one of the three issues - hammer toes, thereby representing a full grant of the benefit sought.  Thus, the remaining issues of appeal appear above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The RO denied the hearing loss claim because it found the Veteran did not have hearing loss as defined in 38 C.F.R. § 3.385.  However, the Veteran has submitted private medical evidence of hearing loss.  Therefore, remand is warranted examine the Veteran before deciding the appeal.

The RO denied the tinnitus claim because it found no diagnosis of tinnitus.  The Veteran has submitted private medical evidence of tinnitus.  Therefore, remand is warranted examine the Veteran before deciding the appeal.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's bilateral hearing loss and tinnitus.  The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim as it will require deciding this claim based on the existing evidence.  38 C.F.R. § 3.655 (2014).

The examination should include all necessary diagnostic testing or evaluation and should include consideration of the results of the testing that has been done to date, including, if applicable, any prior VA compensation examination.  Therefore, the claims file, including a complete copy of this Remand, must be made available for review of the pertinent medical and other history.  

The examiner must opine on:

(a) Is the Veteran's hearing loss the result of the Veteran's military service or is it otherwise related or attributable to his service or date back to his service?  The Veteran had four months of active duty in 1971, and he spent the balance of his time in service in the Air National Guard and Air Force Reserve.  In answering this question, the examiner is asked to address the private audiograms and nexus statements from Dr. G.K. from 2010 and 2012. 

(b) Is the Veteran's tinnitus the result of the Veteran's military service or is it otherwise related or attributable to his service or date back to his service?  The Veteran had four months of active duty in 1971, and he spent the balance of his time in service in the Air National Guard and Air Force Reserve.  In answering this question, the examiner is asked to address the private audiograms and nexus statements from Dr. G.K. from 2010 and 2012. 

If the examiner is unable to render the requested opinions without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. Then readjudicate the claim for service connection for bilateral hearing loss and tinnitus on its underlying merits in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




